J-S29002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF ANNE V. BALLINGER,                      IN THE SUPERIOR COURT OF
DECEASED                                                PENNSYLVANIA




APPEAL OF: BERNARD J. WEISSER
                                                       No. 2620 EDA 2016


                      Appeal from the Decree July 19, 2016
              In the Court of Common Pleas of Philadelphia County
                  Orphans' Court at No(s): O.C. 545 AP of 2013


BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                               FILED May 19, 2017

        Bernard J. Weisser appeals from the decree entered in the Court of

Common Pleas of Philadelphia County, Orphans’ Court Division, denying his

petition to set aside a settlement agreement. Upon review, we affirm on the

basis of the opinion authored by the Honorable Matthew D. Carrafiello.

        Anne V. Ballinger (“Decedent”) died on February 19, 2013, leaving a

will dated February 16, 2013, in which she named Steven Haus as sole

beneficiary and executor.        Letters testamentary were issued to Haus upon

the will’s admission to probate on March 8, 2013. Subsequent thereto, a will

contest was initiated on behalf of the Decedent’s intestate heirs, seven

cousins, of which Weisser is one. Weisser, who was represented by separate

counsel, sent a letter to counsel for the contestants, with a copy to the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S29002-17



court, stating his intention not to participate in the will contest litigation. In

the same letter, he purportedly reserved his rights as an intestate heir and

potential administrator in the event the court invalidated the will.

      After certain pre-trial proceedings which are not relevant to the

disposition of this matter, the parties reached a settlement of the will

contest. Pursuant to the terms of the agreement, the will was to remain in

effect, Haus would remain in office as executor, and Haus would share the

proceeds of the estate with the contestants.       On September 4, 2015, the

parties filed a joint petition to approve the settlement agreement, which was

approved by decree of the court dated October 15, 2015. Because Weisser

was not a party to the litigation, the court did not order that Weisser be

given notice of the settlement.

       On July 13, 2016, nine months after the settlement was approved by

the court, Weisser filed a petition to set aside the settlement agreement.

The jurisdictional basis Weisser cited for this petition was 20 Pa.C.S.A. §

3521, which provides as follows:

      If any party in interest shall, within five years after the final
      confirmation of any account of a personal representative, file a
      petition to review any part of the account or of an auditor’s
      report, or of the adjudication, or of any decree of distribution,
      setting forth specifically alleged errors therein, the court shall
      give such relief as equity and justice shall require: Provided,
      That no such review shall impose liability on the personal
      representative as to any property which was distributed by him
      in accordance with a decree of court before the filing of the
      petition. The court or master considering the petition may
      include in his adjudication or report, findings of fact and of law



                                      -2-
J-S29002-17


      as to the entire controversy, in pursuance of which a final order
      may be made.

20 Pa.C.S.A. § 3521.

      In his petition, Weisser averred that “[t]he parties entering into the

Settlement Agreement were well aware of [Weisser’s] status as an intestate

heir entitled to share in Decedent’s estate in the event Decedent’s Will was

invalidated. The fact that the Will was not invalidated because a settlement

agreement was reached prior to a decision on the 2013 [will contest]

deprived [Weisser] of his right to have notice of such negotiations and an

opportunity to protect his interest.”      Petition to Set Aside Settlement

Agreement, 7/13/16, at ¶ 16. Accordingly, he requested that the court set

aside its decree approving the settlement and permit him to assert his

intestate rights.

      The court denied Weisser’s petition without a hearing on the basis that

Weisser lacked standing to pursue the relief requested. This timely appeal

follows, in which Weisser raises the following claims for our review:

      1. Should the [Orphans’] Court have required that notice of the
      [p]etition to [a]pprove [s]ettlement [a]greement be served on
      all interested parties before approving same?

      2. Did [] Weisser have standing to request the [s]ettlement
      [a]greement be set aside after proper notice of the agreement
      was never given to him?

Brief of Appellant, at 4.

      We begin by noting that a petition to strike a settlement and reopen a

case is addressed to the discretion of the trial court, whose decision will not



                                     -3-
J-S29002-17



be reversed absent an abuse of that discretion.        Yarnall v. Yorkshire

Worsted Mills, 87 A.2d 192, 194 (Pa. 1952). “[A] settlement is a contract

which may be attacked only for want of consideration or authority or on the

usual equitable grounds.”       Baumgartner v. Whinney, 39 A.2d 738, 739–

40 (Pa. Super. 1944).

      Here, the Orphans’ Court properly held that Weisser lacked standing to

challenge the settlement of an action in which he chose not to participate

and as a result of which he was not aggrieved. See Orphans’ Court Opinion,

11/9/16, at 6-8. The court also properly concluded that it lacked jurisdiction

to grant relief pursuant to section 3521 under the circumstances present in

this matter, as there has been no account, auditor’s report, adjudication, or

decree of distribution filed.    See id. at 5-6.   Finally, the court correctly

concluded that Weisser was not entitled to notice of the settlement

agreement, as he was not a party to the action, was not aggrieved by the

terms of the settlement, and, therefore, lacked standing to contest the

settlement. See id. at 9-11.

      In light of the foregoing, and upon consideration of the briefs, the

relevant law, and the record in this matter, we conclude that Judge

Carrafiello’s excellent opinion thoroughly, comprehensively and correctly

disposes of the issues Weisser raises on appeal.       Accordingly, we affirm

based on the opinion of the Orphans’ Court. Counsel is directed to attach a

copy of that opinion in the event of further proceedings in this matter.

      Decree affirmed.

                                      -4-
J-S29002-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2017




                          -5-
                                                                      Circulated 05/10/2017 11:40 AM




 IN THE COURT OF COMMON PLEAS OF PHILADELPHIA                              COUNTY
                ORPHANS' COURT DIVISION
                                                               Anne V Ballinger, Appeal From Register

                             O.C. No. 545 AP of 2013

                               Control No. 162477
                                                                I 111111111111111 1111 I
                                                                      20130054502077
                                                                                                ml
               The Estate of ANNE V. BALLINGER, Deceased



                            OPINION SUR APPEAL


      Bernard J. Weisser (hereinafter referred to as "Appellant") appeals the Trial
Court's Decree dated July 19, 2016, which dismissed, for lack of standing, his
Petition to Set Aside a Settlement Agreement.



Factual and Procedural History

      Ann V. Ballinger ("Decedent") died testate on February 19, 2013, a resident
of Philadelphia County and a widow. Her Will dated February 16, 2013 (the "Will"),
by which she left her entire estate to Steven Haus, was admitted to probate on March
8, 2013, and letters testamentary were issued to Steven Haus (hereinafter referred to
as the "Executor"). After this, the procedural history becomes convoluted.

      On April 30, 2013, Jerome Zaleski, Esq., (hereinafter referred to as "Attorney
Zaleski"), on behalf of the putative heirs of the Decedent, filed a Notice of Appeal
from probate, together with a Petition for Citation sur Appeal. On June 6, 2013, a
citation was awarded directed to the Executor to show cause why the appeal should
not be sustained, and the appeal was placed on the Court's list for August 5, 2013 in
accordance with Phila. Div. O.C. Rule 10.2.C, in effect at that time. Preliminary

                                          1
    Objections to the Petition were filed by the Executor on July 17, 2013 alleging lack
    of standing of Attorney Zaleski and seeking dismissal with prejudice. A Rule to
    Show Cause Hearing was scheduled for August 5, 2013 and cancelled by Decree
dated August 1, 2013, the Court ordering that the Preliminary Objections be
determined upon submissions. The appeal was called on the August 5, 2013, call of
the list, and no one appeared. The Answer to the Preliminary Objections, filed on
August 7, 2013, stated that Attorney Zaleski was the legal representative for the
Decedent's first cousin, William G. Weisser .1

          By Decree dated August 19, 2013, the Court ruled that Attorney Zaleski show
cause why any actual party in interest, such as an intestate heir, should not be
substituted. It was determined that the Decedent was survived by seven adult
cousins: William G. Weisser, Dolores Charles, James B. Charles, Norman J. Charles,
Dolores Vozella, Mary Ellen Cramer, and Appellant herein.

          Appellant, by letter dated September 9, 2013, directed, through his counsel,
Michael S. Grab, Esq., that he did not "wish to participate as a Petitioner in the above
captioned [probate] appeal," but that he reserved any rights he might have had if the
appeal resulted in an intestacy, both as an intestate heir and as a possible co-
administrator.' This letter was addressed to Clayton Thomas, Jr., Esq., counsel for
William G. Weisser, with a copy to the chambers of the undersigned Judge, and a
copy to Appellant. The letter contained the Orphans' Court file number, it admitted
receipt of correspondence from Attorney Thomas, and acknowledged that Attorney


1
  By a Suggestion of Death filed during the pendency of the instant Appeal on September 20, 2016,
the Trial Court was informed that William G. Weisser had died on June 18, 2016. By Praecipe
:filed the same day, Norman Charles, another of Decedent's first cousins and party to the settlement
agreement, was offered as a substitute party. However, having already relinquished jurisdiction in
favor of this Honorable Superior Court, the Trial Court cannot now approve or disapprove the
proposed substitution.
2
  See Exhibit "A" to the Petition to Approve Settlement, filed September 4, 2015.
                                                 2
Thomas was representing the remaining six ( 6) first cousins' interests. Attorney
Grab indicated that he represented Appellant, however, he never filed any entry of
appearance or participated in this matter until the filing of the instant appeal.

      An off-the-record conference with counsel of record was scheduled and held
on October 16, 2013. By Stipulation executed by counsel for all parties, filed of
record on October 18, 2013, and approved by the Court on October 23, 2013,
Attorney Zaleski was removed as petitioner in the will contest and William G.
Weisser was substituted in as petitioner.

      The will contest case proceeded with the Executor filing his Answer with New
Matter to which William G. Weisser filed Preliminary Objections with the same
being overruled by Decree dated July 21, 2014, and William G. Weisser's Reply to
New Matter was filed on August 8, 2014.

      An unrelated petition was filed by William G. Weisser to compel the Executor
to file an account, which was subsequently withdrawn.

      Pre-trial scheduling deadlines were established by Decree dated October 8,
2014 following an off-the-record conference, and were subsequently extended by
Decree dated April 1, 2015.

      Prior to the October 28, 2015 deadline for filing the mandated joint pre-trial
status report, William G. Weisser and Executor, on September 4, 2015, jointly filed
a Petition to Approve a Settlement Agreement which would resolve the will contest.
Attached as exhibits to this petition were copies of the settlement executed by all
parties to the will contest, and the letter of September 9, 2013 from Appellant's
counsel. The settlement was approved by Decree dated October 15, 2015.

       The terms of the settlement between the Executor, William G. Weisser and
the other five cousins, the Estate of Dolores Charles, James B. Charles, Norman J.

                                            3
Charles, Dolores Vozella, and Mary Ellen Cramer, provided that the Will would
remain in full force and effect, the Executor would remain as executor, and the
proceeds of the estate would be divided between them.

         As such, the Will has remained in effect at all times relevant to this matter.

         Nine months after the Court approved the settlement, Appellant filed his
Petition to Set Aside the Settlement Agreement on July 13, 2016, asserting that he
had been deprived of the opportunity to preserve his intestate right to Decedent's
estate. The Petition was dismissed by the Trial Court on July 19, 2016 for lack of
standing.

         Appellant timely filed the instant Appeal.

Issues

         The issues presented      in Appellant's     Concise    Statement of Matters
Complained of on Appeal pursuant to Pa.R.A.P 1925(b), have been restated so as to
facilitate a more comprehensive and orderly discussion. These, together with a
related issue which the Trial Court raises sua sponte, are as follows:

            1. Did Appellant's Petition to Set Aside Settlement Agreement request
               relief that the Trial Court was empowered to grant?
            2. Did the Trial Court err by dismissing said Petition for lack of standing?
            3. Did the Trial Court err by not ordering a citation or a rule be issued
               scheduling a hearing before dismissing said Petition?
            4. Did the Trial Court err by approving the settlement agreement without
               providing or requiring notice to Appellant?




                                             4
Discussion

   1. The Trial Court properly dismissed Appellant's Petition to Set Aside
      Settlement Agreement because said Petition requested relief that could not be
      granted under the statute cited and the facts alleged.

      Appellant's Petition to Set Aside Settlement Agreement ("Petition") was filed
in reliance on and "pursuant to 20 Pa. C.S. § 3521" in requesting that the settlement
agreement be set aside. However,§ 3521 is not applicable to the issues or operative
facts of this situation, nor has Appellant offered any other justification for the relief
requested either in statute or case law.

      Section 3521 permits "any party in interest" to petition the court to review
"any part of the account or of an auditor's report, or of the adjudication, or of any
decree of distribution" by alleging particular errors. Since this matter concerns a
probate appeal, there was no account filed, let alone an auditor's report, adjudication,
or decree of distribution,§ 3521 does not apply and it would have been impossible
for the Trial Court to grant relief thereunder, even if Appellant had standing.
Significantly, Appellant has suggested no other basis for the requested relief.

      A more careful review of our Probate, Estates, and Fiduciaries Code would
have revealed to Appellant and his counsel that Chapter 35, of which § 3521 is a
part, deals exclusively with accounts and distributions arising therefrom. The Code's
liberality in permitting review of distributions does not extend to matters involving
probate and will contests, since issues of distribution are distinct from the issues in
will contests.

      Obviously, Appellant has found reliance on this section convenient as it
permits him to sidestep the problematic fact that he never participated in the will
contest despite having notice of it. However, this is not the appropriate section since

                                            5
the Court has not audited this estate nor issued an adjudication. Therefore, Appellant
is entitled to no relief under section 3521.

          Appellant has alleged no other authority which under the circumstances
presented here would afford him relief.

      2. The Trial Court properly dismissed the Petition for lack of standing.

          A party who is not aggrieved by an action has no legal standing to challenge
it. Wm. Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 192 (1975).
For a party to be aggrieved, they must have a negatively affected interest in the
outcome that is "substantial" and "direct." Id. at 202. "Substantial" "simply means
that the individual's interest must have substance-there must be some discernible
adverse effect to some interest other than the abstract interest of all citizens in having
others comply with the law." Id. at 195. "Direct" "simply means that the person
claiming to be aggrieved must show causation of the harm to his interest by the
matter of which he complains." Id. (citing Devereux Estate, 353 Pa. 560 (1946)).

          Inthe matter at hand, Appellant indicated by a letter dated September 9, 2013,
from his counsel to Clayton Thomas, Jr., Esq., counsel for William G. Weisser, that
he did not wish to participate in the will contest, and indicated that he would assert
his rights as an intestate heir and putative co-administrator if the Will were
invalidated, resulting in intestacy.3 Indeed, had the Will been invalidated or
withdrawn from probate, and no other document probated in its place, Appellant
would be entitled to an intestate share as a first cousin of the decedent. See 20 Pa.C.S.
§ 2103(5). However, since he chose not to participate in the probate appeal,
Appellant was not a necessary party to the settlement agreement dated August 17,
2015, between Mr. Haus, the executor and proponent of the Will, and the

3
    Exhibit "A" to the Petition to Approve Settlement, filed September 4, 2015.
                                                  6
participating cousins, namely: William G. Weisser, the Estate of Dolores Charles,
James B. Charles, Norman J. Charles, Dolores Vozella, and Mary Ellen Cramer,
which did not result in intestacy.

         Pursuant to the terms of this settlement, the "Will shall remain as probated,
and the terms of the Will shall remain unchanged and shall be carried out by Steven
Haus in his capacity as Executor of Decedent's Estate."4 The Will remained in full
force and effect at all times because the probate appeal brought by the participating
cousins in the name of William G. Weisser, in which Appellant declined to
participate, was to be marked as "withdrawn with prejudice" before it was
considered on the merits. Thus, there was no "discernable adverse effect" to any
interest of Appellant because he had nothing to gain or lose by the approval of the
settlement due to the lack of intestacy, and there was no causation because no harm
could be proved.

         The substance of the settlement at issue is that the sole beneficiary of the duly
probated Will assigned some of his rights as beneficiary to the parties contesting the
Will, in consideration of their agreement to withdraw their will contest, with
prejudice. Thus, since Appellant, by his own knowledgeable decision, chose not to
participate in the litigation, he had no standing to petition the Trial Court to "set
aside" the settlement agreement.

         Appellant failed to establish and/or maintain standing by not appearing in the
will contest action of which he had actual knowledge as indicated by his letter, which
had he done, he would have become a party and therefore be entitled to pursue his
interests as he thought best. However, he never filed or responded to any pleadings,
he did not participate of record, nor otherwise enter his appearance pro se or through


4   Exhibit "B,, to the Petition to Approve Settlement, filed September 4, 2015, p.4.
                                                   7
counsel. Instead, he chose to write a letter, upon which he granted himself certain
contingent rights which are not recognized by law and were never confirmed by the
Court.

         While it is astounding that an otherwise articulate individual would think that
he could unilaterally dictate rights he wishes to enjoy, it is even more troubling that
this was done with the aid of an attorney.

         In any case, the letter in question conferred upon him no standing whatsoever;
his standing would have flowed from his right, as an intestate heir, to contest the
Will. If he chose not to participate in the will contest initiated by Attorney Zaleski
and continued by William G. Weisser, he could have preserved his rights by filing
his own timely probate appeal. Without any excuse given here, he failed to do either.
Therefore, he had no standing to object to the settlement agreement.

   3. Appellant does not have standing to question whether the Trial Court
         improperly failed to issue a citation or schedule a hearing when dismissing
         the Petition for lack of standing, and the Trial Court acted properly in not
         doing so.

         A citation may issue "upon application of any party in interest." 20 Pa.C.S. §
764.

         Since no party requested a Citation be issued, the Trial Court properly did not
issue one. While the Trial Court may schedule a hearing to resolve a question of fact
upon request of a party in interest, Appellant lacked standing as a party in interest,
so any such request for a citation or a hearing from Appellant could not be granted.

         Whether the Court acted properly or not is a question that Appellant has no
standing to raise. As previously discussed, his failure to take adequate action to
preserve his rights as an intestate heir has now deprived him of the right to question

                                             8
the propriety of the manner in which those that do have standing have resolved the
dispute.

   4. The Trial Court properly approved the settlement agreement without requiring
      notice to Appellant, as is alleged, pursuant to 20 Pa.C.S. § 3323(a), 20 Pa.C.S.
      § 3503, and Pa. 0.C. Rule 6.3 (2015),5 none of which are applicable, and
      Appellant waived any other right to notice that he may have had.

       Section 3323 of the Probate, Estates, and Fiduciaries Code which governs
compromise of estate controversies, provides in relevant part that the court may
authorize a settlement of "any claim, whether in suit or not, by or against an estate,"
or "any question or dispute concerning the validity or construction of any governing
instrwnent," "after such notice as the court shall direct." 20 Pa.C.S. § 3323(a)
(emphasis added).

       As explained previously, because Appellant willfully and intelligently chose
not to be a party in the probate appeal, he had no cognizable interest in the agreement
between the Will proponent and the Will contestants that did not result in intestacy.
Therefore, Appellant had no standing to contest the Trial Court's approval of the
settlement. For the same reasons, the Trial Court did not require notice to Appellant
of the petition to approve the settlement or of its Decree dated October 15, 2015.
Because he lacked standing to contest the petition or Decree, he was not entitled to
notice, and therefore the Trial Court acted without error.

       Appellant incorrectly places further reliance on inappropriate statutory
provisions and Orphans' Court Rules. Specifically relied upon are 20 Pa.C.S. § 3503
(which falls under Chapter 35 of the Probate, Estates, and Fiduciaries Code:



s New Supreme Court Orphans' Court rules came into effect September I, 2016, but all decrees at
issue in the instant Appeal are governed by the prior rules.
                                               9
Accounts and Distribution) and former 0.C. Rule 6.3 (a subsection of Rule 6:
Accounts and Distribution)-all of which pertain strictly to notice of the filing and
adjudication of accounts.       They provide, in relevant part: "[t]he personal
representative shall give written notice of the filing of his account and of its call for
audit or confirmation," (20 Pa.C.S. § 3503) and "[n]o account shall be confirmed
unless the accountant has given written notice of the filing of the account and the
call thereof for audit or confirmation." (former O.C. Rule 6.3).

      There was no account ever filed, so neither provision can afford any relief
Appellant's Pa.R.A.P 1925(b) Statement inexplicably indicates that the Trial Court's
Decree dated October 15, 2015, "include[ ed] an Informal Second and Interim
Account."6 There was no such account associated with that Decree, nor the
settlement agreement which it approved. The settlement agreement recites that an
informal account was prepared by Executor, but neither the Trial Court's Decree nor
the settlement agreement purports to confirm it, and it was never filed of record or
otherwise put before the Court. Any such informal account was just that-informal,
and confers no rights on Appellant.

      Finally, Appellant affirmatively waived any right he may have had to notice,
whether or not he might otherwise have been entitled to it by a particular statute or
rule. "A waiver in law is the act of intentionally relinquishing or abandoning some
known right, claim or privilege. To constitute a waiver of legal right, there must be
a clear, unequivocal and decisive act of the party with knowledge of such right and
an evident purpose to surrender it." Brown v. City of Pittsburgh, 409 Pa. 357, 360,
(1962) (citations omitted) (citing Bell's Estate, 139 Pa. Super. 11, (1940)).



6
 Appellant's Concise Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P
1925(b), sections (c)-(e).

                                            10
      Appellant's letter dated September 9, 2013, functioned as an express waiver
of any right he may have had to notice of further proceedings in the will contest. The
letter states that "Mr, [Bernard J.] Weisser does not, at this time, wish to participate
as a Petitioner in the above captioned [probate] appeal." This language, which was
both bolded and italicized in Appellant's letter, is clear, unequivocal, and decisive.
It clearly indicates what rights he wished to surrender (his participation in the will
contest) and displayed a clear purpose to do so. Appellant qualified his statement
with "at this time," indicating that he might have changed his mind, but he never
exhibited any sign of doing so and remained silent throughout the litigation. The fact
that he never participated in the will contest by filing or responding to any pleadings
or appearing at any hearings supports the conclusion that he never intended to do so.

      Appellant's intent is further illuminated by the rights that he does attempt to
affirmatively reserve in the letter dated September 9, 2013, which all flow from
intestacy. He staked his claim on that outcome, and all parties proceeded
accordingly. Thus, it would be inequitable to allow Appellant to retroactively change
his position now, three years later, after the matter has been disposed.

      As discussed hereinbefore, there was no account filed. Further, Appellant
clearly had actual knowledge of the probate appeal, as indicated by his letter dated
September 9, 2013, which shows that he was aware of the proceedings but chose not
to participate. Finally, said letter was a clear and express waiver of Appellant's
participation in the litigation and right to receive notice of further proceedings.
Therefore, not only are § 3503 and former 0.C. Rule 6.3 not apposite to this case
because there was no account, Appellant was not prejudiced or aggrieved because
he had actual knowledge of the proceedings, and he expressly waived any other right
he may have had to further notice. Therefore, this Appeal should be denied.



                                           11
ConcJusion

      The appeal of the Trial Court's Decree dismissing Appellant's Petition was
based upon some very basic misunderstandings concerning Pennsylvania's Probate,
Estates, and Fiduciaries Code. Not only Appellant, but those that represented him,
have failed to fully comprehend the legal efficacy of the initial letter stating that
Appellant would not participate in the will contest absent certain conditions. Even if
those conditions did subsequently occur, the Trial Court has never been apprised of
any statute or case law that would confer standing as a result, without Appellant
actually participating in the will contest itself. The Trial Court's own analysis
indicates that there is no such authority.

      It is a basic concept of our jurisprudence that one may be heard in matters in
which one has an interest. It is equally basic that one may refuse to participate when,
upon review of all circumstances, it appears that participation is not in one's best
interest. Here, Appellant attempts to "have his cake and eat it too," which is
unacceptable and unfair to the other parties. The operative, controlling fact is that he
willfully and knowingly failed to either enter his appearance or participate in the will
contest regarding the will in which he had a putative interest.

      It should also be noted that even though he did not participate in the contest,
he did have the right to file his own probate appeal. Rather than doing so, he chose
to let the statute of limitations found in 20 Pa.C.S. § 908 run, thereby barring him
from the ultimate relief he now seeks. It is as if Appellant were waiting for a train,
let it leave the station without him, and now complains that he did not reach the
destination with the other passengers who, except for him, have all suffered the risk,
expense, and rigors of the journey. This he cannot do.




                                             12
      Even though lay persons may have difficulty reading and interpreting statutes,
they are bound by the oft quoted principle that "ignorance of the law is no defense."
If it is no defense for non-lawyers, then it certainly is not a defense for lawyers.
Unlike many statutes which may contain confusing and unfamiliar language, our
Probate, Estates, and Fiduciaries Code is orderly, precise, and clear. We note that
nowhere in the matter before the Court did Appellant or his counsel raise any issues
concerning the Code's probate provisions, rather he uses as authority sections
pertaining solely to accounts and distributions.

      Unfortunately, Appellant cannot confound the scheme of estate administration
as set forth by the laws of our Commonwealth by raising an issue that has been
foreclosed because he willingly failed to timely pursue it.

      Therefore, it is respectfully submitted that the Trial Court dismissed the
Petition in question as required by our laws, and consequently this Appeal should be
denied.




                                                                CARRAFIELLO, A.J.


                                                       Dated:   lj,lkfl1tbu: t;3/IP

Clayton H. Thomas, Jr., Esq.

Timothy J. Holman, Esq.

Michael S. Grab, Esq.


                                          13